 

[logo.jpg]

 

                                          New York   Chicago   San Diego  
Atlanta   Vancouver   Sao Paulo   Hong Kong Beijing   Mumbai   Perth   Sydney  
Taipei

 

www.mzgroup.us

 

Investor Relations Consulting Agreement

 

THIS CONSULTING AGREEMENT (“Agreement”) is made this 16th day of December 2013,
by and between Cardinal Energy Group (OTCQBX: CEGX) (hereinafter referred to as
the “Company” or “CEGX”), and MZHCI, LLC, a MZ Group Company (hereinafter
referred collectively as the “Consultant” or “MZHCI”).

 

EXPLANATORY STATEMENT

 

The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise, and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant’s knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company under this Agreement.

 

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:

 

Consulting Services

 

1.1 MZHCI agrees that for a period of twelve (12) months commencing December 16,
2013, the Consultant will reasonably be available during regular business hours
to advise, counsel and inform designated officers and employees of the Company
as it relates to financial markets and exchanges, competitors, business
acquisitions and other aspects of or concerning the Company’s business about
which MZHCI has knowledge or expertise.

 

1.2 MZHCI shall render service to the Company as an independent contractor, and
not as an employee. All services rendered by MZHCI on behalf of the Company
shall be performed to the best of MZHCI’s ability in concert with the overall
business plan of the Company and the goals and objectives of the Company’s
management and Board of Directors, including articulating CEGX’s investment
story and highlights; building and maintaining relationships with supporters of
the stock, including institutional investors and sell-side analysts; increasing
the Company participation in investment conferences focused on mobile technology
and small-cap companies; achieving a fair market value for the Company’s stock;
and significantly increasing the Company’s exposure in the financial market.

 



  MZHCI initial: [logo2.jpg] COMPANY initial: [logo1.jpg]

 

Page 1 of 8

 

 

[logo.jpg] 



i. Scope of Services, Programs and Deliverables

 

MZHCI will develop, implement, and maintain an ongoing stock market support
system for CEGX with the general objective of expanding awareness in CEGX among
stockbrokers, analysts, small-cap portfolio/fund managers, market makers, and
the appropriate financial & trade publications.

 

1. SHAREHOLDER COMMUNICATIONS

 



  A. Consultant will understand the financials and all operating metrics of CEGX
in detail, facilitating interactions with new and current investors.         B.
Consultant will provide 2 pager, PPT, and full website implementation.        
C. Consultant Will send welcome letter to initiate relationship with key
shareholders + stakeholders.         D. Consultant will review all Press
Releases for all material events: assist management in articulating all material
operating and financial events. Disseminate news to investor + media database.  
      E. Consultant will provide a Senior Account Manager and single point of
contact for all investors. Streamlines all communication and IR functionality.  
      F. Consultant will conduct a perception study: contact
shareholders/analysts and prospective investors on a quarterly basis to gather
feedback on their views of how the business is evolving and management’s
execution relative to expectations.         G. Consultant will host all earnings
conference calls. Logistics, script, and rehearsal sessions, including FAQs.
Moderate call and manage the investor question queue.

 

2. INVESTMENT COMMUNITY OUTREACH

 

MZ will implement an ongoing stock market support system for CEGX with the
general objective of expanding awareness among stockbrokers, analysts, small-cap
portfolio/fund managers, market makers, and the appropriate financial & trade
publications.

 

  A. Consultant will provide road show coaching with objective analysis and
recommendations to improve management’s presentation delivery.         B.
Consultant will make introductions to targeted investors worldwide utilizing a
proprietary, robust database:

 

  i. Equity Brokers         ii.  Analyses (both generalists and industry
specialists)         iii. Portfolio Managers/Institutions         iv. High Net
Worth Investors         v. Market Makers         vi. Financial Publications

 

  C. Consultant will organize at least six (6) Non-Deal Road shows throughout
the next twelve months. MZHCI provides complete intelligence pre and post
meeting and has a trained professional to accompany management. This will
include Australia and other countries if appropriate.         D. Consultant will
organize at least four (4) Virtual Non-Deal Road shows - Live investor
presentations webcast from management’s locale. This will be by invitation only
and participants will be comprised of shareholders, institutional and retail
investors, and buy/sell side analysts.         E. Consultant will screen all
North American investment firms for upcoming financial conferences and select
those that would be appropriate for CEGX. Work to secure invitations. Consultant
will endeavor to obtain at least two invitations.

 



  MZHCI initial: [logo2.jpg] COMPANY initial: [logo1.jpg]



 

Page 2 of 8

 

 

 [logo.jpg]

 

3. FINANCIAL MEDIA RELATIONS

 

Targeted media relations offer an important segment to the corporate story.
MZHCI will target media opportunities that highlight CEGX’s strategy, growth
objectives, board of directors, developments and milestones related to its
business. Services include:

 

  A. Targeted media programs         B. Strategic counsel         C. Release
drafts and media targets         D. Q&A to support significant corporate
developments         E. Feedback after interviews

 

Trade Magazines & Journals - Investors, business partners, customers, and
business reporters utilize the industry press as a valued source of information.
MZHCI will raise awareness for CEGX’s business and technologies, and news events
related to growth performance, partnership deals, and significant product
advances in qualified trade magazines and journals.

 

Business & Financial Media - MZHCI will identify the optimal news, corporate,
and industry trends that will provide angles in the business/financial media and
then actively pursue those opportunities with the appropriate reporter(s).

 

MZHCI Branded Distribution - Company will be featured in MZHCI Newsletter which
is distributed eight times per year to over 25,000 investors worldwide.

 

PUBLIC MARKET INSIGHT

 

MZHCI will counsel and educate the Company’s senior management on the life cycle
of the financial markets end most importantly how the Company is impacted
directly and indirectly by different variables. The Team at MZHCI leverages its
collective expertise on all aspects of strategic financial, corporate and crisis
communications gain through representing over 200 public companies. MZHCI will
help the Company set and manage expectations while relaying valuation metrics,
perceptions, and methodologies utilized by investment professionals. This
consulting aspect of MZHCI’s business is extremely valuable for management to
optimize key opportunities and to avoid pitfalls.

 

As part of its ongoing commitment and partnership with the Company, MZHCI will
educate the Company’s senior management on the importance of establishing
conservative expectations and how various corporate actions may be perceived and
impact the public market. MZHCI can also help access acquisition candidates plus
discuss the financial impacts and longer term implications.

 

II. Agenda

 

Timeline

 

FIRST 30 DAYS

 

A.Spend adequate time with management to understand the business/growth plan,
financial forecasts, capital expenditures, and cash flow projections.

 



  MZHCI initial: [logo2.jpg] COMPANY initial: [logo1.jpg]



 



Page 3 of 8

 

 

[logo.jpg] 

 

  B. Create a two-page Corporate Profile, which clearly articulates CEGX’s
current business and financial position, as well as its strategy for future
growth. This is an important marketing piece for investors to quickly learn
about the company.         C. Review and update PowerPoint presentation. MZHCI
will utilize proprietary research, feedback from conversations and meetings to
incorporate and improve the Investor PowerPoint and message delivery. UPDATED AT
LEAST ONE TIME PER QUARTER.         D. Assist and provide input for all
corporate press releases including both creation and ongoing revisions. We will
assist by providing additional fact finding and other market research which will
help the context and delivery of the message.         E. Include CEGX on MZ
Newsletter and www.mzgroup.us website within two weeks.         F. Counsel
senior management on all aspects of the capital markets and most importantly how
CEGX is impacted directly and indirectly by different economic variables. The
goal is to enable management to optimize key opportunities and to avoid
pitfalls, both of which have long-term positive implications.         G. Host
Virtual Road Shows for management with goal of having at least 20-25 new
investment professionals joining during each event. Alternate schedules between
these events and traditional Road Shows to continue growing a pipeline of new
and interested investors.         H. Develop initial target list and begin
making introductions to investment professionals and investors while seeding and
confirming meetings for upcoming Road Shows. Practice and refine presentation
with management team.             - Target brokers, fund Managers, Buy and Sell
Side Analysts, and high net worth investors which follow companies with a
similar profile to CEGX           I. Provide a detailed description of each
contact prior to each meeting. During the meetings and/or conference calls a
member of MZHCI will be available to facilitate the correspondence and assist
with due diligence. Management will be provided with a summary of feedback
including MZHCI’s suggestions for improvements on both the context and delivery
of the Company’s story.

 

DAYS 30-60

 

  A. Target brokerage firms who hold conferences which would be applicable for
CEGX. Establish a goal of having management present in at least 3 new
conferences during the initial 1 year contract. These would be non-paid for and
have high institutional attendance, in addition to high net worth investors.
Additionally, MZHCI will seek opportunities to present to brokers directly at
firms for both teach-ins and small events.         B. Formalize a Press Release
calendar (queue) for coming three months. Create and release accordingly to the
market and simultaneously to current and prospective investors inboxes.        
C. Include CEGX where applicable in interviews with all financial online sites.
Review and create media target list. Being to make introductions and follow-up.
        D. Include CEGX in all presentations where MZHCI representatives will
speak on CEGX’s industry topics.         E. Assist in bell ringing ceremony when
major listing is complete.         F. Continue outreach and road shows.

 

DAYS 60-90

 

  A. Formalize and continually update the database to ensure that all press
releases are e-mailed to all interested professionals.

 



  MZHCI initial: [logo2.jpg] COMPANY initial: [logo1.jpg]

 



Page 4 of 8

 

 

[logo.jpg] 

 

  B. Target newsletter editors and publishers for favorable recommendations.
Focus on Business Publications for appropriate stories on CEGX product roll-out,
unique carrier centric model, and key competitive advantages to investors and
industry players. Follow-up accordingly with all interested parties with a goal
of receiving a new piece of media coverage at least lx per quarter.         C.
Schedule and book out Road Shows.         D. Conduct and host quarterly and
annual earnings call. This will include full script creation, Q&A/FAQ
compilation and practice. Incorporate feedback and key concepts into prepared
remarks. Schedule the call, including webcast and generate a press release to
notify shareholders of conference call (it should be released at least 7 days
prior to call date). Call outs to maximize attendance and gather feedback to
improve ongoing public correspondence.

 

ONGOING - These services will be provided ongoing with a summary included in
each quarterly update

 

  A. Respond to all investor requests and calls in a timely manner to facilitate
the distribution of corporate information. Focus on educating shareholders, with
the premise that an informed investor will become a longer term investor.      
  B. Formalize and continually update the database to ensure that all press
releases are e-mailed to all interested professionals. This includes the input
of notes to keep track of all investor correspondence and reminder calls to all
investor prior to earnings conference calls.         C. Provide consulting
services to CEGX management on the public markets         D. Provide progress
reports to senior management and evaluate achievements with a monthly summary of
activities and a detailed report every quarter.

 

Many of the above items will occur simultaneously but certain items will have
chronological priority over others. As CEGX grows, MZHCI will recommend changes
to the Agenda that complement its growth. As the Company continues to execute
its strategic plan by winning new customers and expanding its base of business
we will target an expanded universe of institutional investors. At each stage of
growth, the appropriate approach to the market will be incorporated into the
agenda for optimal results.

 

Assuming that management’s efforts are leading ultimately to success and greater
profitability, the end results of this financial communication and awareness
campaign should be:

 

  A. An increase in the number of financial professionals (including brokers,
institutions and analysts) and individual investors well educated and
knowledgeable about CEGX: including senior management, the company’s products,
and its current financial condition & growth opportunities.         B. An
increase in the number of articles printed in both trade and financial
publications.         C. An increase in the liquidity of the common stock.      
  D. An increase in CEGX market capitalization coupled with a broader, more
diverse shareholder base.         E. Suitable and better access to the capital
markets, which will facilitate future acquisitions and working capital needs.

 



  MZHCI initial: [logo2.jpg] COMPANY initial: [logo1.jpg]

 

Page 5 of 8

 

 

[logo.jpg] 

 

III. Term

 

This Agreement becomes effective upon execution, and shall remain effective for
a period of twelve (12) months from that date. After the initial 1 year term,
this Agreement shall automatically renew every twelve (12) months unless either
party to the other delivers written notice of termination at least sixty (60)
days prior to the end of the then current agreement.

 

IV. Compensation

 

Cash $8,500 per month, payable on the 1st day of each month. Monthly fee will be
deferred until the Company closes on a $2.5M financing. Upon closing, the
Company will pay the full amount that accrued and will pay monthly for the
remainder of the contract.     Equity The Company will issue 200,000 shares of
restricted CEGX common stock to MZHCI, LLC within the first 10 days of the
initial contract date.     Expense Reimbursement Only expenses that would
ordinarily be incurred by the Client will be billed back on a monthly basis.
Applicable reimbursements would include: creation, printing and postage for
investor packages, fees for news wire services. Any packages requiring
additional photocopying/ printing will be billed back to the Client at cost
(with no mark-up). Any extraordinary items, such as broker lunch presentations,
air travel, hotel, ground transportation or media campaigns, etc. shall be paid
by the Client, only with client authorization prior to incurring any expenses.

 

V. Prior Restriction

 

MZHCI represent; to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder MZHCI from performing
the services on behalf c f the Company that MZHCI is herein agreeing to perform.

 

VI. Assignment

 

This Agreement is personal to MZHCI and may not be assigned in any way by MZHCI
without the prior written consent of the Company. Subject to the foregoing, the
rights and obligations under this Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, legatees, successors and permitted assigns of
MZHCI and upon the successors and assigns of the Company.

 

VII. Confidentiality

 

Except as required by law or court order, MZHCI will keep confidential any trade
secrets or confidential or proprietary information of the Company which are now
known to MZHCI or which hereinafter may become known to MZHCI and MZHCI shall
lot at any time directly or indirectly disclose or permit to be disclosed any
such information to any person, firm, or corporation or other entity, or use the
same in any way other than in connection with the business of the Company and in
any case only with prior written permission of CEGX. For purposes of this
Agreement, “trade secrets or confidential or proprietary information” includes
information unique to or about the Company including but not limited to its
business and is not known or generally available to the public.

 



  MZHCI initial: [logo2.jpg] COMPANY initial: [logo1.jpg]

 

Page 6 of 8

 

 

 [logo.jpg]

 

Any confidential material held by Consultant will be returned to Company within
one calendar month of the expiration or termination of this agreement.

 

Any confidential information should not be disclosed by Consultant for a period
of five (5) years subsequent to the termination of this agreement.

 

VIII. Default

 

  1. Except for a claim or controversy arising under Section VIII of this
Agreement, any claim or controversy arising under any of the provisions of this
Agreement shall, at the election of either party hereto, be determined by
arbitration in California in accordance with the rules of the American
Arbitration Association. The decision of the Arbitrator shall be binding and
conclusive upon the parties. Each party shall pay its own costs and expenses in
any such arbitration. The prevailing party shall be entitled to reimbursement of
all fees incurred, including attorney, filing, travel and anything associated
with the arbitration.         2. In the event that MZHCI commits any material
breach of any provision of this Agreement, as determined by the Company in good
faith, the Company may, by injunctive action, compel MZHCI to comply with, or
restrain MZHCI from violating, such provision, and, in addition, and not in the
alternative, the Company shall be entitled to declare MZHCI in default hereunder
and to terminate this Agreement and any further payments hereunder.         3.
Since MZHCI must at all times rely upon the accuracy and completeness of
information supplied to it by the Company’s officers, d rectors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend MZHCI, its
officers, agents, and employees at the Company’s expense, against any proceeding
or suit which may arise out of and/or be due to any material misrepresentation
in such information supplied by the Company to MZHCI (or any material omission
by the Company that caused such supplied information to be materially
misleading).        

4.

 

MZHCI agrees to indemnify, hold harmless and defend the Company, its officers,
directors, employees and agents from and agents any and all claims, actions,
proceedings, losses, liabilities, costs and expenses (including without
limitation reasonable attorney’s fees) incurred by any of them in connection
with, as a result of, and or due to any actions or inactions or misstatements by
MZHCI, its officers, agents, or employees regarding or on behalf of the Company
whether as a result of rendering services under this agreement or otherwise.

 

IX. Severability and Reformation

 

If any provision o this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by tie
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.

 



  MZHCI initial: [logo2.jpg] COMPANY initial: [logo1.jpg]

 

Page 7 of 8

 

  

[logo.jpg] 

 

X Notices

 

Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by ha id delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express), (ii) be deemed given when received, and (iii) in the case of the
Company, be mailed to its principal office at 6037 Franz Road Suite 103, Dublin,
OH 43017, and in the case of MZHCI, be mailed to MZHCI, LLC, 5055 Avenida
Encinas, Suite 130, Carlsbad, CA 92008.

 

XI. Miscellaneous

 

  1. This Agreement may not be amended, except by a written instrument signed
and delivered by each of the parties hereto.         2. This Agreement
constitutes the entire understanding between the parties hereto with respect to
the subject matter hereof, and ail other agreements relating to the subject
matter hereof are hereby superseded.         3. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.

 

AGREED:               MZHCI, LLC   Cardinal Energy Group       By: /s/ Ted
Haberfield   By: /s/ Timothy W. Crawford   Ted Haberfield, President     Timothy
W. Crawford, CEO           Date: 12/14/13   Date: 12/14/2013

 



  MZHCI initial: [logo2.jpg] COMPANY initial: [logo1.jpg]

 



Page 8 of 8

 

 